Title: To Thomas Jefferson from Meriwether Lewis, 26 July 1803
From: Lewis, Meriwether
To: Jefferson, Thomas


          
            Dear Sir,
            Pittsburgh July 26th. 1803.
          
          I have recieved as yet no answer from Mr. Clark; in the event of Mr. Clark’s declining to accompany me Lieut Hooke of this place has engaged to do so, if permitted; and I think from his disposition and qualifications that I might safely calculate on being as ably assisted by him in the execution of the objects of my mission, as I could wish, or would be, by any other officer in the Army. Lieut Hooke is about 26 years of age, endowed with a good constitution, possessing a sensible well informed mind, is industrious, prudent and persevering, and withall intrepid and enterprising: he has acted as Military Agent at this place for a few months past, and of course will have some public accounts to adjust, tho’ he tells me that he can settle those accounts, deliver the public stores to the person who may be directed to take charge of them, and prepare to go with me, at any time, within the course of a day or two. Should I recieve no answer from Mr. Clark previous to my leaving this place, or he decline going with me, I would be much gratifyed with being authorized to take Lieut. Hooke with me, first directing him to settle his public accounts, and make such disposition of the publick stores as the Secretary of War may think proper to direct. There is a Capt. Reed of the Arty. here, who will probably not leave this place untill an answer can be recieved, or if he should, Majr. Craig of Pittsburgh would take charge of the stores untill an officer could be ordered on for that purpose.—
          It is probable that you will have left Washington before this letter can reach that place, and if so, knowing the delay incident to a communication between yourself and the Secretary of War at such a distance, and conceiving that it would be necessary that he should decide whether from the nature of his arrangements Lieut. Hooke could leave his present station with propriety or not, or his place be supplyed without injury to the public service, I have thought it best to inclose this letter to him unsealed, with a request that should you be absent, he would read it and give me an answer on the subject of it as early as possible. It is most probable that I shall leave Pittsburgh before an answer can be returned to this letter, I take the liberty therefore to suggest, that the answer to me had better be inclosed to Lieut Hooke, unsealed, with instructions to him that in the event of my absence, he should read it, and govern himself accordingly.—If Lieut Hooke sets out twenty days after me, by taking the rout of Limestone, Louisville and Vincennes he will reach the mouth of the Missourie as early as I shall.
          I am with the most sincere attatchment Your Obt. Servt.
          
            Meriwether Lewis.
          
        